Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 9-12, 15-19 & 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 10,714,347 B2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 & 4-5 are rejected under 35 U.S.C. 103 as obvious over Zang et al. (Patent No.: US 10,418,285 B1).

Regarding Claim 1, Zang et al. discloses a method comprising: 											forming a gate stack extending over a semiconductor region (Col. 3, L 3 – 23, Figs.  1A-1C – gate stack 107’); 										forming gate spacers, wherein the gate spacers are on opposite sidewalls of the gate stack (Col. 3, L 3 – 23, Figs.  1A-1C – gate spacers 105);								 etching the gate stack to form a trench extending into the gate stack, wherein the trench penetrates through an isolation region that is underlying the gate stack (Col. 3, L 3 – 23, Figs.  1A-3C – gate stack 107’, trench 115, isolation region 109; Figs. 3B & 3C clearly show that the bottom of the trench 115 ends in the isolation region; the trench is formed in order to achieve gate isolation; the trench has to go all the way through the gate and into the isolation region beneath the gate to ensure proper gate isolation; even if there is a little bit of gate material left underneath the trench the objective of proper isolation will not be achieved; in order to make a first portion of the dielectric layer to reveal the bottom of the gate stack (Col. 3, L 24 – 43, Figs. 3A-3C – a portion of the dielectric layer 203 has been removed from the bottom of the trench; the remaining of the dielectric layer has been re-labeled as 203’); and		filling the trench with a dielectric material to form a dielectric region, wherein the dielectric region contacts the dielectric layer formed previously on the sidewall of the gate stack (Col. 3, L 24 – 43, Figs. 4A-4C – dielectric material 403).						Zang et al. does not disclose removing the dielectric layer to reveal the sidewall of the gate stack.					In summary, the only difference between the instant claim and Zang et al. is that whereas the instant claim eventually removes the entire dielectric layer, Zang et al. removes only the first portion, i.e., the bottom portion of the dielectric layer. In the case of Zang et al., the second portion (the second portion is the portion of the dielectric layer that lines only the sidewall of the gate stack) is not removed and the trench is eventually filled with a dielectric material such as silicon nitride with the left-over second portion of the dielectric layer remaining between the sidewall of the gate stack and the dielectric material. In contrast the instant claim recites removing the second portion of the dielectric material and then filling the trench with a dielectric material wherein the dielectric material is in direct contact with the sidewall of the gate stack. Kawai (Patent No.: US 6,284,664 B1 - Col. 4, L 29 – 43, Figs 1A-1B – polymer 30). The trench, obviously, has to be cleaned out before it can be filled with the dielectric material. It makes sense to remove any contaminants and the possibly compromised second portion of the dielectric layer and replace it with fresh dielectric material.
 It is also possibly worth mentioning that there are prior arts, such as due to Sato et al. (Pub. No.: US 2019/0096751 A1), which teaches removing the second portion of the dielectric layer after the trench has been deepened  (Par. 0014-0024, Figs. 1A-1G – dielectric layer 130 in trench 120 (Fig. 1B); the first portion of the dielectric layer is the portion that covers the bottom of the trench (Fig. 1B); the second portion of the dielectric layer is 140 that covers the sidewall of the trench; the first portion of the dielectric layer at a bottom of the trench is etched first (Fig. 1C); the second portion 140 of the dielectric layer which has not been etched yet is then used as a mask against lateral etching during etching the trench deeper (Fig. 1D); after the trench has been etched to the desired depth the second portion of the dielectric layer is then removed (Fig. 1E)) and hence the concept of removing the second portion of the dielectric layer is not a novel one.  	Zang et al. comprising: removing the dielectric layer to reveal the sidewall of the gate stack in order to make sure the trench is completely cleaned off any contaminants and damaged materials before it is filled with a fresh dielectric material. It has been held that this type of provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).												It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Regarding Claim 4, Zang et al., as applied to claim 1, discloses the method, wherein the dielectric layer is formed to penetrate through the gate stack, and to separate the gate stack into two discrete portions (Figs. 3A-3C).
Regarding Claim 5, Zang et al., as applied to claim 1, discloses the method, wherein the dielectric layer is formed as a ring encircling the trench (Figs. 2A-2C – the dielectric layer 203).


Claims 9, 11-12, 16 & 23 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: US 2015/0270401 A1) and Zang et al. (Patent No.: US 10,418,285 B1).
Regarding Claim 9, Huang et al. discloses a method comprising:										forming a dummy gate stack on a semiconductor fin (Par. 0021, Fig. 8 – dummy gate stack 28);											forming a Contact Etch Stop Layer (CESL) (Par. 0026, Fig. 11 – Contact Etch Stop Layer (CESL) 44);											forming an Inter-Layer Dielectric (ILD) over the CESL, wherein the dummy gate stack is in the ILD and the CESL (Par. 0026, Fig. 11 – Inter-Layer Dielectric (ILD) 46); and		replacing the dummy gate stack with a replacement gate stack (Par. 0027, Fig. 12A – replacement gate stack 54).										Huang et al. does not disclose							  etching the replacement gate stack to form a trench penetrating through the replacement gate stack and an isolation region that extends into a semiconductor substrate, with the semiconductor substrate being underlying the semiconductor fin, wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, and wherein the sidewalls face the trench;					
Zang et al. teaches either explicitly or implicitly					 etching the replacement gate stack to form a trench penetrating through the replacement gate stack and an isolation region that extends into a semiconductor substrate, with the semiconductor substrate being underlying the semiconductor fin (Col. 3, L 3 – 23, Figs.  1A-3C – gate stack 107’, trench 115, isolation region 109; Figs. 3B & 3C clearly show that the bottom of the trench 115 ends in the isolation region; the trench is formed in order to achieve gate isolation; the trench has to go all the way through the gate and into the isolation region beneath the gate to ensure proper gate isolation; even if there is a little bit of gate material left underneath the trench the objective of proper isolation will not be achieved; in order to make sure that there is no gate material left under the trench, the trench has to be dug deep enough into the isolation region; semiconductor fin 111 (or 113) is implied to be made out of the substrate by patterning), wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, and wherein the sidewalls face the trench (Col. 3, L 3 – 23, Figs. 2A-2C – dielectric layer 203);								removing a portion of the dielectric layer from the trench (Col. 3, L 24 – 43, Figs. 3A-3C – a portion of the dielectric layer 203 has been removed from the bottom of the trench; the remaining of the dielectric layer has been re-labeled as 203’);					depositing a dielectric material into the trench (Col. 3, L 24 – 43, Figs. 4A-4C – dielectric material 403); and 				`						planarizing the dielectric material to leave a dielectric region in the trench (Col. 3, L 35 – Huang et al. teaches forming FinFETs where dummy gate stack is eventually replaced with real gate stack. Zang et al. teaches how to do a gate cut in order to insulate one set of fins from another sets of fins. Hence these two prior arts are complimentary to each other and could be combined to have FinFETs with proper insulation.							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Zang et al. to adapt a method comprising etching the replacement gate stack of Huang et al.  to form a trench penetrating through the replacement gate stack and an isolation region that extends into a semiconductor substrate, with the semiconductor substrate being underlying the semiconductor fin; wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, and wherein the sidewalls face the trench; removing a portion of the dielectric layer from the trench; depositing a dielectric material into the trench; and planarizing the dielectric material to leave a dielectric region in the trench in order to have FinFETs with proper insulation between them.									In summary, the only difference between the instant claim and modified Huang et al. is that whereas the instant claim eventually removes the dielectric layer, modified Huang et al.  does not. In the case of modified Huang et al., the dielectric layer is not removed and the trench is eventually filled with a dielectric material such as silicon nitride with the dielectric layer remaining between the sidewall and the dielectric material (Zang et al. – Figs. 4A-4C). In contrast, the instant claim recites removing the dielectric layer and then filling the trench with a dielectric material wherein the dielectric material is in direct contact with the sidewall. Now although modified Huang et al. has not removed the dielectric layer before filling the trench with Kawai (Patent No.: US 6,284,664 B1 - Col. 4, L 29 – 43, Figs 1A-1B – polymer 30). The trench, obviously, has to be cleaned out before it can be filled with the dielectric material. It makes sense to remove any contaminants and the possibly compromised sidewall portion of the dielectric layer and replace it with fresh dielectric material.
 It is also possibly worth mentioning that there are prior arts, such as due to Sato et al. (Pub. No.: US 2019/0096751 A1), which teaches removing the second portion of the dielectric layer after the trench has been deepened  (Par. 0014-0024, Figs. 1A-1G – dielectric layer 130 in trench 120 (Fig. 1B); the first portion of the dielectric layer is the portion that covers the bottom of the trench (Fig. 1B); the second portion of the dielectric layer is 140 that covers the sidewall of the trench; the first portion of the dielectric layer at a bottom of the trench is etched first (Fig. 1C); the second portion 140 of the dielectric layer which has not been etched yet is then used as a mask  against lateral etching during etching the trench deeper (Fig. 1D); after the trench has been etched to the desired depth the second portion of the dielectric layer is then removed (Fig. 1E)) and hence the concept of removing the second portion of the dielectric layer is not a novel one.  		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the commonly available knowledge in the art to modify the method of  forming a semiconductor device, the modified method comprising: removing the dielectric layer from the trench in order to make sure the trench is completely cleaned of any contaminants and damaged material before it is filled with a fresh dielectric material. It has been held that this type of provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).					It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Regarding Claim 11, modified Huang et al., as applied to claim 9, discloses the method, wherein the replacing the dummy gate stack with the replacement gate stack comprises:												etching the dummy gate stack to form an additional trench (Huang et al. - Par. 0021-0027, Figs. 8-12A – dummy gate stack 28); and								forming a replacement gate dielectric and a metal gate electrode extending into the 
Regarding Claim 12, modified Huang et al., as applied to claim 9, discloses the method, wherein the dielectric layer is formed through depositing a silicon oxide layer (Zang et al. - Col. 3, L 3 – 23, Figs. 2A-2C – oxide layer 203).
Regarding Claim 16, modified Huang et al., as applied to claim 9, discloses the method, wherein when the removing the dielectric layer is started, a bottommost end of the dielectric layer is higher than a bottom of the trench (In light of rejection of claim 9, see Zang et al. - Col. 3, L 3 – 52, Figs. 3A-3C – dielectric layer 203’).
Regarding Claim 23, modified Huang et al., as applied to claim 9, discloses the method, further comprising:								forming the isolation region extending into the semiconductor substrate (Zang et al. - Figs. 1A-1C – isolation region 109; semiconductor strip 111 (or 113) is implied to be made out of the substrate by patterning); and
	recessing the isolation region, wherein a top portion of a semiconductor strip contacting
the isolation region protrudes higher than the recessed isolation region to form the
semiconductor fin (Zang et al. - Col. 3, L 3 – 23, Figs.  1A-3C – gate stack 107’, trench 115, isolation region 109; Figs. 3B & 3C clearly show that the bottom of the trench 115 ends in the isolation region; the trench is formed in order to achieve gate isolation; the trench has to go all the way through the gate and into the isolation region beneath the gate to ensure proper gate isolation; even if there is a little bit of gate material left underneath the trench the objective of proper isolation will not be achieved; in order to make sure that there is no gate material left 


Claim 10 is rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: US 2015/0270401 A1) and Zang et al. (Patent No.: US 10,418,285 B1), as applied to claim 9, further in view of Ingle et al. (Pub. No.: US 2008/0182382 A1).				
Regarding Claim 10, Modified Huang et al., as applied to claim 9, does not explicitly disclose 												the method, wherein the removing the dielectric layer comprises: converting the dielectric layer to form a solid layer; and heating the solid layer to sublimate the solid layer.			Ingle et al. implicitly teaches						           	         the method, wherein the removing the dielectric layer comprises: converting the dielectric layer to form a solid layer (Par. 0050-0052); and heating the solid layer to sublimate the solid layer (Par. 0053-0054).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Ingle et al. to adapt a method, wherein the removing the dielectric layer of modified Huang et al. comprises: converting the dielectric layer to form a solid layer; and heating the solid layer to sublimate the solid layer in order to fill the trench later with a dielectric material to form isolation between plurality of fins.
Allowable Subject Matter
Claims 6-8, 13 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED I GHEYAS/Primary Examiner, Art Unit 2812